United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-3461
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Darrell A. Scott

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                               Submitted: June 14, 2016
                                Filed: August 5, 2016
                                   ____________

Before SMITH and GRUENDER, Circuit Judges, and KETCHMARK,1 District
Judge.
                          ____________

SMITH, Circuit Judge.




     1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri, sitting by designation.
       Darrell A. Scott was charged in a nine-count federal indictment.2 He pleaded
guilty to Counts VI–IX but proceeded to a bench trial on Counts I–V. The district
court3 found him guilty of all counts, and, based on Counts I–IX, sentenced him to
768 months' imprisonment. Scott appeals, arguing that (1) there is not sufficient
evidence to sustain the verdict of the bench trial, (2) his sentence violates the Eighth
Amendment, and (3) the district court imposed a substantively unreasonable sentence.
We affirm.

                                   I. Background
       We recite the evidence in the light most favorable to the verdict. See United
States v. Stevens, 439 F.3d 983, 986 (8th Cir. 2006). On August 27, 2011, an
individual approached Garrett Davis's red Chevrolet Lumina. The individual pointed
a handgun at Davis and threatened to kill Davis if he did not get out of the car. Once
Davis had exited, the individual ordered Davis to turn over his earring, money, and
cell phone. At the same time, the individual intensified his demands by cycling the
action on the handgun, causing the chambered round to eject, and again pointed the
gun again at Davis. Davis described the gun as a black, .40 caliber automatic pistol




      2
        The counts are as follows: Counts I and III: carjacking, in violation of 18
U.S.C. § 2119; Count II: using a firearm in furtherance of a crime of violence, in
violation of 18 U.S.C. § 924(c)(1)(A); Count IV: second or subsequent conviction of
using a firearm in furtherance of a crime of violence, in violation of 18 U.S.C.
§ 924(c)(1)(C); Count V: possession of a firearm by a felon (related to the
carjackings), in violation of 18 U.S.C. § 922(g)(1); Count VI: possession of a firearm
by a felon (related to the drug offenses), in violation of 18 U.S.C. § 922(g)(1); Counts
VII and VIII: distribution of heroin, in violation of 21 U.S.C. § 841(a)(1); and Count
IX: possession of a firearm in furtherance of a drug trafficking crime, in violation of
18 U.S.C. § 924(c)(1)(A).
      3
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                          -2-
with an extended magazine.4 The individual then directed an accomplice who had
been hiding behind a dumpster to get into Davis's car and drive off. The individual
followed the car, keeping the gun pointed at Davis as he left.

       Davis called the police. Officer Ishmael Tyson of the St. Louis Metropolitan
Police Department (SLPD) responded to Davis's call. Davis provided Officer Tyson
with a "pretty good description" of the two carjackers. At trial, Davis identified Carris
King as the individual with the handgun. Davis described King's accomplice as an
African-American male who was a "little taller," "heavier," and "darker" complected
than King. He also described the accomplice as having a mustache, goatee, and a little
beard and wearing a dark-colored shirt. At the scene, Officer Tyson recovered a live
Winchester .40 caliber cartridge that had been ejected when King "racked" the gun.

       Less than an hour after the Davis carjacking, William and Johnetta Smith were
getting into their Dodge Caravan when two individuals in a red Lumina pulled up
beside their van. Mrs. Smith was in the driver's seat, and Mr. Smith was in the front
passenger seat. The passenger of the Lumina, who Mr. Smith later identified as King,
asked Mrs. Smith for directions to I-70. King and the driver then exited the Lumina.
The driver approached Mrs. Smith, and King approached Mr. Smith. The driver
pointed a gun at Mrs. Smith and ordered her to get out of the van. At the same time,
King told Mr. Smith to get out and turn over any money. The driver then got into the
van and drove away. King followed in the Lumina.




      4
        At the bench trial, Davis testified that he knew a "little" about guns. More than
likely, Davis meant the gun was a semi-automatic pistol. The government recovered
a semi-automatic handgun and did not bring charges for possession of a
"machinegun." See 26 U.S.C. § 5845 (defining "machinegun" as "any weapon which
shoots, is designed to shoot, or can be readily restored to shoot, automatically more
than one shot, without manual reloading, by a single function of the trigger" (emphasis
added)).

                                          -3-
       At trial, Mr. Smith testified that he could see the driver "very clearly" and
described the driver as taller, heavier, and darker complected than King. Mr. Smith
also described the driver as having a beard and wearing a dark-colored shirt. Although
the driver was on the other side of the van and closer to his wife, Mr. Smith stated that
he was focused on his wife throughout the ordeal. The driver had a gun pointed at her
head and Mr. Smith "was afraid for her health" and "didn't want her to get hurt." He
described the gun that the driver had as a black Glock.

      Not long after the Smith carjacking, Detective Thomas Mayer, an SLPD officer,
encountered the Lumina and began to pursue it. King eventually lost control of the
Lumina and crashed. Detective Mayer stated that he got a "good look" at the two
occupants of the Lumina. At trial, he identified King as the driver of the Lumina.
Detective Mayer exited his squad car, commanding King and his accomplice to show
him their hands and exit the vehicle. Both King and his accomplice, who were armed,
disobeyed Detective Mayer and tried to flee on foot. Detective Mayer fired two shots,
causing the accomplice to drop his weapon inside the Lumina as he fled. King kept
his weapon, but Detective Mayer saw it and described it as a "dark-colored
semi-automatic pistol." Detective Mayer was unable to apprehend King or his
accomplice.

        Law enforcement searched the Lumina and recovered a dark-colored Glock
Model 27, .40 caliber Smith and Wesson semi-automatic pistol on the front passenger
seat. It had one round in the chamber and seven rounds in an extended magazine.
Officer Mayer identified the Glock as the same firearm that he saw the accomplice
drop into the front passenger seat of the Lumina before fleeing. At trial, Mr. Smith
testified that the Glock "look[ed] exactly like" the handgun that the driver had pointed
at Mrs. Smith. Davis also identified the Glock as the same firearm that King had
pointed at him. The search of the Lumina also turned up a key to the Smiths' home and
van as well as a container of change and cassette tapes that had been in the Smiths'
van. An evidence technician officer lifted latent fingerprints from the passenger door

                                          -4-
of the Lumina and from the cassette tapes. Law enforcement found the Smiths' van
abandoned about a mile from their residence.

       Law enforcement apprehended King later that day after receiving information
of his involvement in the carjackings. Scott was not arrested for another two years.
Detective Mayer explained that when presented with interview opportunities, he
would ask individuals about unsolved crimes, including the Davis and Smith
carjackings. Detective Mayer testified that in August 2013, an interviewee with
knowledge of the carjackings gave him Scott's name. This individual told Detective
Mayer that Scott participated in the Davis and Smith carjackings.

       Detective Mayer entered Scott's name into a computer database, pulled up a
photograph of him, and recognized him as the passenger in the Lumina that he had
pursued. He then entered Scott's physical characteristics into the Regional Justice
Information System (REJIS). The REJIS assembled a panel of five individuals with
similar physical characteristics to Scott and prepared a photographic lineup of those
five individuals and Scott. The REJIS randomly positioned Scott's photograph in the
lineup. Detective Mayer met with the Smiths to present the photographic lineup. He
separated the Smiths, presenting the lineup to them individually. Detective Mayer
explained to both of the Smiths that "the individual responsible for your crime may
or may not be in these photographs, and you are under no obligation to make a
selection just from these six." Mrs. Smith did not hesitate in identifying Scott.
Detective Mayer testified that when Mrs. Smith saw Scott's photograph, she "became
extremely distraught like it brought back all the memories." Detective Mayer
presented the lineup to Mr. Smith in a separate room, and he identified Scott with
certainty.

      Law enforcement arrested Scott on August 16, 2013. Detective Mayer informed
him that his arrest was related to the Davis and Smith carjackings. Scott responded,
"I knew this shit was going to catch up to me" and "I thought you all forgot about it

                                         -5-
already." Law enforcement also matched Scott's fingerprints with the fingerprints
lifted from the Lumina. Scott waived his Miranda rights and agreed to talk. He
admitted to being with King joyriding in a red Lumina the morning of August 27,
2011, but he disclaimed any responsibility for the carjackings. At the time, Scott was
released pending trial on Counts VI–IX, then part of a separate indictment. Detective
Mayer was aware of these pending charges, but he did not ask him any questions
about them.

       Later, a federal grand jury returned a nine-count superseding indictment against
Scott. Scott's pending charges were combined with the charges relating to the
carjackings. Scott pleaded guilty to Counts VI–IX, but he proceeded to trial on Counts
I–V. Scott consented to a bench trial on those charges. Before trial, Scott filed motions
to suppress the identification evidence from the photographic lineup and any
statements that he made after his arrest on August 16, 2013. The district court denied
Scott's motions and, after a trial on Counts I–V, found Scott guilty on all counts. At
sentencing, the district court calculated Scott's offense level as 23 and criminal history
category as V, yielding a Guidelines range of 84 to 105 months. The court sentenced
Scott to 84 months' imprisonment on Counts I, III, V, VI, VII, and VIII, to be served
concurrently. Additionally, 18 U.S.C. § 924(c) required the court to impose
consecutive sentences of 7 years, 25 years, and 25 years on Counts II, IV, and IX,
respectively. Accordingly, the district court sentenced Scott to 768 months'
imprisonment.

                                      II. Discussion
      Scott argues that (1) there is not sufficient evidence to sustain the district court's
verdict, (2) his sentence violates the Eighth Amendment, and (3) the district court
imposed a substantively unreasonable sentence.




                                            -6-
                              A. Sufficiency of the Evidence
       Scott contends that the district court erroneously admitted evidence that
prejudiced his defense. He first argues that the photographic lineup was unreliable,
and, therefore, the district court should have suppressed the Smiths' identification of
him. He next argues that the district court should have suppressed the audio recordings
of the statements that he made to law enforcement because he was already under
indictment, he had counsel, and law enforcement did not notify his counsel prior to
questioning. Scott contends that this amounted to a violation of his Sixth Amendment
right to counsel. Without the tainted evidence, Scott avers that the evidence is
insufficient to establish that he participated in the carjackings or illegally possessed
a firearm. Scott also argues that the government did not present sufficient evidence to
prove beyond a reasonable doubt that he participated in the Davis carjacking.

      "We review the sufficiency of the evidence after a bench trial in the light most
favorable to the verdict, upholding the verdict if a reasonable factfinder could find the
offense proved beyond a reasonable doubt, even if the evidence rationally supports
two conflicting hypotheses." United States v. Kain, 589 F.3d 945, 948 (8th Cir. 2009)
(quotation and citation omitted). The government had the burden of proving that (1)
Scott took a motor vehicle from the person or presence of another by force and
violence or by intimidation; (2) Scott intended to cause death or serious bodily harm;
and (3) the motor vehicle had been transported, shipped, or received in interstate or
foreign commerce. See 18 U.S.C. § 2119.

      Scott does not contest elements (2) or (3). Scott only argues that there is no
evidence establishing his presence at the Davis carjacking. Scott claims that Davis
never saw King's accomplice. The record soundly refutes this claim. Davis provided
law enforcement with a description of both King and his accomplice. Davis's
description of King's accomplice matched the Smiths' description of King's
accomplice. In both instances, the victims separately described the accomplice as
wearing a dark-colored shirt and as being a "little taller," "heavier," and "darker"

                                          -7-
complected than King. Moreover, the ensuing events further establish Scott's
participation in the Davis carjacking. The evidence rationally supports the district
court's finding that Scott was King's accomplice during the Davis carjacking.

       Scott argues that proof of his participation in the Smith carjacking depends on
a constitutionally defective photographic lineup. The Due Process Clause requires
suppression of an eyewitness identification "only when law enforcement officers use
an identification procedure that is both suggestive and unnecessary." Perry v. New
Hampshire, 132 S. Ct. 716, 724 (2012) (citations omitted). Even if such a procedure
is used, suppression does not automatically follow. Id. Suppression will follow only
where the evidence is unreliable. Id.

       Scott does not address the first step—whether the photographic lineup was
suggestive and unnecessary. Scott criticizes the reliability of the evidence, arguing that
Detective Mayer used a dated photograph that, combined with the gap in time between
the crime and the photographic lineup and the choice of a photographic lineup rather
than a live lineup, undermined the evidence's reliability. But Perry requires that Scott
first show that Detective Mayer used a procedure that was both suggestive and
unnecessary. See id. Here, Detective Mayer did not employ anything suggestive or
unnecessary in the procedure. Detective Mayer used the REJIS to generate the
photographic lineup, sequestered the Smiths during the identification process, and
informed the Smiths that the individual responsible for the carjacking may or may not
be in the lineup. We conclude that the identification evidence from the photographic
lineup did not violate Scott's due process rights.

       Scott also argues that the district court's verdict rests on his postarrest
statements, which he argues the district court should have suppressed. At the time of
the statements, Scott was under indictment for separate charges and had appointed
counsel. Scott argues that law enforcement violated his Sixth Amendment rights by
not notifying his counsel who was representing him in the outstanding indictment.

                                           -8-
       The Sixth Amendment right to counsel is offense specific. McNeil v. Wisconsin,
501 U.S. 171, 175 (1991). "It cannot be invoked once for all future prosecutions." Id.
"Incriminating statements pertaining to other crimes, as to which the Sixth
Amendment right has not yet attached, are, of course, admissible at a trial of those
offenses." Id. at 176 (quotation and citation omitted). Because Scott had not been
charged with any crimes relating to the carjackings, the Sixth Amendment did not
forbid law enforcement from questioning him on the carjackings.

      Finally, Scott argues that there is insufficient proof to sustain the gun-related
convictions based on the insufficiency of the evidence establishing his participation
in the carjackings. We have rejected Scott's argument that there is insufficient
evidence establishing his participation in the carjackings, and, therefore, we reject this
argument as well and affirm the district court.

                                B. Eighth Amendment
        Scott next argues that his 768-month sentence is "cumulative and abrogated
[his] rights under the Eighth Amendment of the Constitution." He contends that his
sentence "is grossly disproportionate to the offenses that [he] committed" and
"contrary to the evolving standards of decency which are the hallmark of our civilized
society."

        We review constitutional challenges to a sentence de novo. United States v.
Capps, 716 F.3d 494, 498 (8th Cir. 2013). The Eighth Amendment forbids the
infliction of "cruel and unusual punishments." U.S. Const. amend. VIII. The Supreme
Court has understood this provision to "forbid[] only extreme sentences that are
'grossly disproportionate' to the crime." Harmelin v. Michigan, 501 U.S. 957, 1001
(1991) (Kennedy, J., concurring in part and concurring in judgment) (quoting Solem
v. Helm, 463 U.S. 277, 288 (1983)). To determine whether a sentence for a term of
years is grossly disproportionate, we first compare "the crime committed and the
sentence imposed." Id. at 1005. In the "rare case" that the threshold comparison "leads

                                           -9-
to an inference of gross disproportionality," we are then directed to perform a
comparative analysis of the defendant's sentence with sentences received by other
offenders in the same jurisdiction and other jurisdictions. Id. "It is exceedingly rare
for an offense that does not have a capital sentence to violate the Eighth Amendment."
United States v. Wiest, 596 F.3d 906, 911 (8th Cir. 2010) (citation omitted).

       Under 18 U.S.C. § 924(c)(1)(A), Scott's first conviction for a § 924(c) offense
required a sentence of not less than seven years. Section 924(c)(1)(C) required a 25-
year sentence for each of the subsequent § 924(c) convictions. These sentences must
be served consecutively to one another, as well as to Scott's 84-month Guidelines
sentence. 18 U.S.C. § 924(c)(1)(D)(ii).

       The majority of Scott's argument regarding the constitutionality of his sentence
is devoted to comparing his sentence and the sentence that King received in state
court. We will not conduct such a comparative analysis, though, unless we determine
that "the gravity of the crime, considering the harm caused or threatened to the victim
or to society, and the culpability and degree of the defendant's involvement" lead to
an inference of gross disproportionality. Wiest, 596 F.3d at 911–12 (citation omitted).
Scott committed two armed carjackings and placed three individuals in fear of their
lives. The physically threatening nature of his crimes, the use of deadly weapons in
committing the crimes, and his degree of involvement in the crimes all negate an
inference of gross disproportionality. Scott's sentence does not violate the Eighth
Amendment.

                          C. Substantive Reasonableness
     Lastly, Scott argues that the district court "disregarded the factors in § 3553(a)
and went beyond the pale of federal sentences under § 924(c) offenses."

      Where, as here, a defendant does not argue that the district court committed a
procedural error, we "move directly to review the substantive reasonableness of [the]

                                         -10-
sentence." United States v. O'Connor, 567 F.3d 395, 397 (8th Cir. 2009) (citation
omitted). "[W]e apply a deferential abuse-of-discretion standard" "[w]hen we review
the imposition of sentences, whether inside or outside the Guidelines range." United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quotations and
citations omitted). "A district court abuses its discretion and imposes an unreasonable
sentence when it fails to consider a relevant and significant factor, gives significant
weight to an irrelevant or improper factor, or considers the appropriate factors but
commits a clear error of judgment in weighing those factors." United States v.
Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009) (quoting United States v. Miner, 544
F.3d 930, 932 (8th Cir. 2008)). We apply a presumption of reasonableness to
sentences within the Guidelines range. United States v. Werlein, 664 F.3d 1143, 1146
(8th Cir. 2011).

       The district court sentenced Scott to 84 months' imprisonment on the non-gun
offenses, a sentence at the bottom of the Guidelines range. We presume this sentence
to be reasonable, and Scott does not rebut this presumption. He provides no examples
of how the district court "disregarded the factors in § 3553(a)." The portion of Scott's
sentence mandated by 18 U.S.C. § 924(c) is statutorily required and is not subject to
reasonableness analysis. See United States v. Lee, 502 F.3d 780, 781 (8th Cir. 2007).
The district court did not exercise discretion in imposing the consecutive sentences
under § 924(c). Section 924(c) imposes substantial sentences on individuals convicted
of multiple gun offenses. As Scott's counsel conceded at oral argument, however,
Scott's argument is better addressed by Congress than courts. Scott has not
demonstrated that the district court abused its discretion in sentencing him to 768
months' imprisonment.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________



                                         -11-